Exhibit 10.5

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made and entered as of
May 9, 2008, by and between S. Trezevant Moore, Jr., an adult individual
(“Employee”, “you” or “your”), and Luminent Mortgage Capital, Inc., a Maryland
corporation having its principal place of business at One Commerce Square, 21st
Floor, 2005 Market Street, Philadelphia, Pennsylvania 19103, a (“Company”).

RECITALS

Employee has been employed by Company pursuant to an Employment Agreement, which
was amended and restated as of January 1, 2008 (“Employment Agreement”).

Employee is resigning his employment with Company pursuant to Section 1(d) and
1(e)(v)(B) of the Employment Agreement.

Employee’s last working day will be May 9, 2008, at which time his employment
with Company ends.

Employee may sign this Agreement between the date hereof and May 30, 2008, and
upon signing shall promptly deliver two executed copies to Company.

TERMS

For good and valuable consideration, including the promises and mutual covenants
contained herein, and intending to be legally bound, Company and Employee agree
as follows:

1. SEPARATION OF EMPLOYMENT

a. Your employment with Company ends effective May 9, 2008 (the “Resignation
Date”).

b. Your authority to act on behalf of Company has been withdrawn, and you will
not represent to anyone that you have authority to represent Company.

c. You will comply with all normal employment termination procedures.

2. SEVERANCE PAYMENTS

Upon Company’s timely receipt of this Agreement signed by you, and expiration of
the seven day revocation period set forth herein, Company shall, without setoff,
counterclaim, recoupment or defense:

a. Pay to you as a severance allowance the gross amount of $14,583.33, less
applicable withholdings and authorized payroll deductions, which is one
twenty-fourth of your current annual salary. This lump sum payment, to be made
after expiration of the seven day revocation period, will be deposited according
to your current direct deposit instructions.

b. Pay to you the gross amount of $65,625.00, less applicable withholdings and
authorized payroll deductions, representing pay for all of the days of unused
vacation accrued through the Resignation Date. This lump sum payment, to be made
promptly after the Resignation Date, will be made regardless of whether you sign
this Agreement.

c. Pay directly to your counsel, Freemann Law Offices, $5,000.00 to offset
counsel fees you have incurred in connection with this Agreement.

3. BENEFITS

a. Restricted Stock Awards

Regardless of whether you sign this Agreement, you may exercise any vested
restricted stock awards you may have in accordance with the terms of the
applicable plans. You will not vest in any additional stock awards after the
Resignation Date.

b. Retirement Investment Plan (401k)

Company contributions for your benefit to the Retirement Investment Plan (401k)
shall cease as of the Resignation Date. Any vested service you may have under
such plan shall be determined in accordance with terms of ERISA, 29 U.S.C.
§1001, et seq., and the plan.

c. Group Medical and Dental Plan

You may elect after the Resignation Date to participate in Company’s group
medical and dental insurance plan, such as it exists from time-to-time, to the
extent and for the duration required by COBRA, 29 U.S.C. §§ 1161-66.



  d.   Travel and Other Expense Reports

You will submit your final travel and other expense reports to Company within
ten (10) days after the Resignation Date. Company shall promptly reimburse you
for such expenses.

e. No Other Benefits

Except as specifically provided herein, your participation in all Company
employee benefits and other benefit plans shall terminate on the Resignation
Date.

4. NON-DISPARAGEMENT

a. You will not make or publish any statement or instigate, assist or
participate in the making or publication of any statement which would libel,
slander, or disparage Company or expose Company to hatred, contempt or ridicule.

b. The officers and directors of Company will not make or publish any statement
or instigate, assist or participate in the making or publication of any
statement which would libel, slander, or disparage you or expose you to hatred,
contempt or ridicule.

5. RETURN OF PROPERTY

Within ten (10) days after the Resignation Date, you will deliver to Company all
credit cards, photo identification cards, card keys, equipment, and confidential
documents, together with all copies thereof, belonging to Company, and Company
will deliver to you all personal property in its possession belonging to you.



  6.   COOPERATION

a. Upon reasonable request, you agree to cooperate with and assist Company after
the Resignation Date with respect to (i) business matters with which you were
involved as an employee of Company, and (ii) any litigation involving facts or
issues with which you were involved or of which you have actual knowledge,
including making yourself available at reasonable times and places to prepare
for and give testimony and depositions. Company will reimburse you for your time
at the rate of $250.00 per hour plus all out-of-pocket expenses you incur in
connection with your activities pursuant to this Paragraph 6 a.

b. Both parties will cooperate in executing all documents reasonably required to
effectuate the purpose and intent of this Agreement.

c. You acknowledge that you will continue to comply with the confidentiality
obligations set forth in Section 6 of the Employment Agreement.



  7.   EMPLOYEE REPRESENTATIONS

You make the following representations, each of which is an important
consideration in Company’s willingness to enter into this Agreement with you:

a. You understand and acknowledge that some of the consideration and benefits
which Company has agreed to provide to you in this Agreement are in addition to
anything of value to which you would be entitled were it not for this Agreement.

b. You understand and acknowledge that you have been allowed at least 21
(twenty-one) days within which to carefully consider and sign this Agreement.

c. You understand and acknowledge that you will have 7 days after you sign this
Agreement to revoke it. You may revoke this Agreement by submitting written
notice of revocation to Frederick W. Dreher, Esquire, within 7 days after you
sign this Agreement, said revocation to be effective only upon receipt by
Company’s counsel. In the event of such revocation, you will have no rights
under this Agreement. If you do not revoke this Agreement within 7 days after
signing as provided herein, this Agreement shall become effective and
enforceable as of the date you signed it.

d. You understand and acknowledge that the terms of this Agreement are the
product of mutual negotiation and compromise between you and Company.

e. You understand and acknowledge that Company has advised and encouraged you to
consult with and seek advice from an attorney of your choosing prior to signing
this Agreement.

f. You understand and acknowledge that after due consideration you have
knowingly and voluntarily elected to sign this Agreement and to fulfill the
promises set forth herein.

g. You understand and acknowledge that you are aware that federal, state and/or
local laws prohibit discrimination against employees because of their race or
color, religion, sex, age, national origin, veteran status, disability and
sexual preference, and that an employee who believes that he or she has been
discharged or otherwise discriminated against for any of these reasons has a
right to file a lawsuit or initiate other proceedings against Company and to
recover damages if it is proved that Company violated any of these laws.

h. You understand and acknowledge that you are aware that by signing this
Agreement, which includes a release, you are giving up any right to sue or to
initiate legal proceedings against Company and its representatives, not only on
the basis of the discrimination laws mentioned above, but for other claims which
you had, have or believe you have based upon employment events which occurred on
or before the date on which you sign this Agreement.

i. You understand and acknowledge that no promises or representations except
those contained in this Agreement have been made to you in connection with the
termination of your employment, or the execution of this Agreement.

j. You understand and acknowledge that you have read and understand each and
every provision in this Agreement.

k. You represent that on or prior to the date on which you sign this Agreement,
you have not filed or caused to be filed any complaint or charge with any court,
governmental agency or other body against Company or any of its employees,
officers, directors or agents which has not been dismissed, closed, withdrawn or
otherwise terminated.

l. You represent and acknowledge that you have received all compensation,
salary, bonuses, and other monies due to you other than such monies and benefits
as set forth in Section 2 and 3 above

8. RELEASES

a. You, on your own behalf and on behalf of your heirs, executors,
administrators and assigns (collectively, “Employee Releasors”), hereby
knowingly and voluntarily waive, release and forever discharge Company, its
subsidiaries, affiliates, predecessors, successors, employees, officers, and
directors (collectively, “Luminent Releasees”), of and from any and all actions,
causes of action, suits, claims, debts, charges, demands and complaints
whatsoever, in law or equity, that the Employee Releasors or any of them ever
had, now have, or may have against the Luminent Releasees or any of them
including, but not limited to, any and all claims arising out of or relating to
your employment with Company or the termination of that employment, including
but not limited to any tort, the violation of any federal, state or local fair
employment practice, workers compensation or other employment relations statute,
regulation or executive order, any rights or claims under Title VII of the Civil
Rights Act of 1964 (as amended), The Americans With Disabilities Act of 1990,
The Age Discrimination in Employment Act of 1967 (“ADEA”), The Older Workers
Benefit Protection Act, and any other federal, state or local law prohibiting
discrimination or harassment in employment, and any claims for defamation,
injury to reputation, wrongful discharge, breach of contract (whether oral,
written, express or implied from any source), breach of public policy, fraud,
physical, mental or emotional distress or harm, and pain and suffering which you
ever had, now have, or may have. This Agreement does not, however, release any
Employee ADEA rights or claims which may arise after the date on which you sign
this Agreement, and does not release the rights and obligations of the Luminent
Releasees under this Agreement.

b. Company, for itself and its subsidiaries, affiliates, predecessors,
successors, officers, and directors hereby knowingly and voluntarily waives,
releases and forever discharges Employee and your heirs, executors and
administrators (collectively, “Employee Releasees”) of and from any and all
actions, causes of action, suits, claims, debts, charges, demands and
complaints, in law or equity, against the Employee Releasees, or any of them,
including, but not limited to, any and all claims which arise out of or relate
to your employment with Company or the termination thereof. This Agreement does
not, however, release your rights and obligations under this Agreement nor any
claims for fraudulent or illegal conduct.

9. INDEMNIFICATION

Notwithstanding the provisions of Paragraph 8 hereof, nothing herein shall
relieve Company from any legal obligation or ability it may have to defend and
indemnify you pursuant to the terms of (a) the relevant provisions of its
By-Laws, (b) the relevant provisions of the laws of the jurisdiction of its
incorporation, or (c) any applicable Directors & Officers or other liability
insurance.



  10.   ENTIRE OBLIGATION

This Agreement is intended to and does supersede all prior agreements and
understandings between the parties, including without limitation, all rights and
obligations under the Employment Agreement other than the obligations in
Section 6 of the Employment Agreement.



  11.   NO ORAL MODIFICATIONS

This Agreement may not be changed, waived or modified except by a writing signed
by both parties hereto.

12. SEVERABILITY

If any part, term, or provision of this Agreement is later held to be illegal,
unenforceable, or otherwise ineffective, the validity of the remaining
provisions shall not be affected, and the rights and obligations of the parties
shall be construed and enforced as if this Agreement did not contain the part,
term, or provision held to be invalid.

13. GOVERNING LAW

This Agreement shall be deemed to be made in, and shall be interpreted,
construed and governed by and in accordance with the laws of, the Commonwealth
of Pennsylvania, without regard to its conflicts of law provisions.



  14.   NOTICES

Except as otherwise provided herein, all notices required hereunder shall be in
writing sent by prepaid registered U.S. mail, return receipt requested, or
overnight courier, addressed as follows:

If to Employee: If to Company:



  S.   Trezevant Moore, Jr. Luminent Mortgage Capital, Inc.

         
113 Woods Lane
  One Commerce Square, 21st Floor
Radnor, PA 19087
  2005 Market Street

Philadelphia, PA 19103

Attn.: Craig A. Cohen,

Chairman of the Board

Either party may change his or its address of record by providing written notice
of new address to the other party in accordance with the terms of this
Agreement. Notices are effective upon delivery to the address of record.

15. COMPANY REPRESENTATION

Company represents and warrants that it has taken all actions necessary and
appropriate to render this Agreement, upon execution, a valid, binding and
enforceable legal obligation of Company.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
caused this Agreement to be executed.

/s/ S. Trezevant Moore, Jr.

S. Trezevant Moore, Jr.



      LUMINENT MORTGAGE CAPITAL, INC.

By:/s/ Craig A. Cohen



    Craig A. Cohen,

Chairman of the Board

